NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DIVIX GOLF, INC.,
Plar,`ntiff-Appellee,
v.
JEFFREY P. MOHR AND REMEDY GOLF, INC.,
Defendcmts-Appellants, _
AND
BANDWAGON, INC.,
Defendan,t-Appellan,t, '
AND
DIANA SARCOZ AND FEL]X HOANG,
Defendcmts.
2012-1235, -1236
Appea1s from the United States District C0urt for the
S0uthern District of California in case no. 05-CV-1488,
Judge John A. H0uston.
ON MOTION
ORDER

DIVIX GOLF V. MOHR
2
BandWagon, Inc. moves for a 60-day extension of tin1e,
until June 29, 2012, to file its opening brief
Upon consideration thereof
IT ls 0RDERED THAT:
The motion is granted
APR 1 8 2012
Date
ccc Wi1liam T. Pasc0e, Esq.
Wi11ia1n Eric Hi1ton, Esq.
Todd A. Mo0re, Esq.
s21
FOR THE COURT
lsi J an H0rba1y
J an H0rba1y _
C1erk
F|LED
u.s. count 0F APPEALs FOR
me FEo§n.c-.L macon
APR 1 8 2012
JANHORBA|.V
ClEBK